UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6557


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE EDWARD ALEXANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:95-cr-00013-BO-1)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Clarence Edward Alexander, Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence Edward Alexander appeals the district court’s

order denying his motion to reconsider the court’s earlier order

granting   his   18     U.S.C.    §   3582(c)(2)        (2006)       motion    for   a

reduction in sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm.              See United States v.

Goodwyn,   596   F.3d   233,     234-46       (4th   Cir.    2010)   (holding    that

district court lacked authority to grant defendant’s motion to

reconsider, filed eight months after the district court’s order

ruling on original § 3582(c)(2) motion).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                          2